GRID PETROLEUM CORP. SIGNS LETTER OF INTENT TO ACQUIRE NATURAL GAS LEASES IN JONAH FIELD, WYOMING, USA. CALGARY, ALBERTA – (MARKET WIRE) –January 12th, 2010 - Grid Petroleum Corp. (OTC.BB: GRPR) is pleased to announce that it has entered into a letter of intent to acquire a 100% working interest in four separate oil and gas prospects within the Jonah Field region of Wyoming, USA.The Jonah Prospects encompass over 6,000 acres of high impact gas leases and are located in the second largest proven gas reserve in the North America.This transaction will be subject to a prominent oil and gas services valuator's opinion and further due diligence.Grid Petroleum must complete this transaction no later than April 15, 2010. Kelly Sundberg President Legal Notice Regarding Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements that are subject to risks and uncertainties. Forward-looking statements are based on current facts and analyses and other information that are based on forecasts of future results, estimates of amounts not yet determined, and assumptions of management. Forward looking statements are generally, but not always, identified by the words "expects", "plans", "anticipates", "believes", "intends", "estimates", "projects", "aims", "potential", "goal", "objective", "prospective", and similar expressions or that events or conditions "will", "would", "may", "can", "could" or "should" occur.
